Citation Nr: 0817424	
Decision Date: 05/28/08    Archive Date: 06/09/08

DOCKET NO.  06-16 783	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUES

1.  Basic eligibility for non-service-connected pension 
benefits.

2.  Entitlement to service connection for mental disability.



ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel





INTRODUCTION

The veteran had active military service from April 12, 1972, 
to May 24, 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  In the October 2004 rating action, the RO 
denied the veteran's claim for non-service-connected pension 
benefits.  

Following the issuance of a Statement of the Case (SOC) in 
March 2006, in which the veteran's claim for non-service-
connected pension benefits was addressed, the veteran 
requested a hearing before the Board.  He was notified by 
letter in December 2007 of the date of the video conference 
hearing, which was scheduled for January 9, 2008.  The 
veteran failed to report for this hearing, however, and 
provided no explanation for his failure to appear.  His 
hearing request is therefore deemed withdrawn. 38 C.F.R. 
§ 20.704(d) (2007).

The Board acknowledges that following certification of the 
veteran's appeal by the RO to the Board in October 2007, the 
veteran submitted additional evidence.  This evidence was 
received by the Board in January 2008.  The Board notes, 
however, that this evidence consists of copies of documents 
previously submitted to and considered by the RO.  It does 
not constitute new evidence and does not require remand to 
the RO for consideration in the first instance. 

By a February 2006 rating decision, the RO denied the 
veteran's claim for service connection for mental disability.  
The following month, the veteran filed a notice of 
disagreement (NOD) with the denial of the claim.  A statement 
of the case (SOC) in response to the veteran's NOD has not 
yet been issued.  Consequently, the Board does not have 
jurisdiction to review the issue.  38 C.F.R. §§ 20.200, 
20.202 (2007).  Nevertheless, the issue will be remanded with 
instructions to issue an SOC.




FINDINGS OF FACT

1.  The veteran did not have 90 days of active military 
service during wartime.

2.  The veteran was not discharged or released from active 
military service for a disability adjudged service connected.

3.  The veteran did not, at the time of discharge, have a 
service-connected disability shown by official service 
records.


CONCLUSION OF LAW

The criteria for basic eligibility for non-service-connected 
pension benefits have not been satisfied.  38 U.S.C.A. § 1521 
(West 2002); 38 C.F.R. §§ 3.2, 3.3 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks non-service-connected pension benefits.  He 
contends, in essence, that he has difficulty obtaining and 
maintaining gainful employment as a result of disability.

Review of relevant evidence indicates that the veteran was 
found to be in good physical health on medical examination 
conducted in February 1971, prior to his entry into service.  
He entered active duty on April 12, 1972.  Records show that 
on May 17, 1972, the veteran was evaluated by the Aptitude 
Board, which found that "due to substandard academic ability 
and learning potential," the veteran was an unsatisfactory 
recruit.  The evaluation report further indicated that the 
veteran was found to be incapable of functioning in the 
military.  The Aptitude Board recommended that the veteran be 
discharged.  On May 18, 1972, the veteran was advised that he 
was being administratively discharged; the reason identified 
was "Inaptitude (Inability to Learn)."  Further report from 
the Aptitude Board dated May 18, 1972, noted that the 
veteran's learning problems "existed prior to entry into 
naval service and [had] not been aggravated by service."  
The veteran left active duty on May 24, 1972.  

Generally, for pension claims filed after 1978, in order to 
establish basic eligibility for non-service-connected pension 
benefits, it must be shown that the appellant served 90 days 
or more during a period of war; or for a period of 90 
consecutive days or more and such period of service began or 
ended during a period of war; or served in active military 
service for an aggregate of 90 days or more in two or more 
separate periods of service during more than one period of 
war; or that the appellant was discharged or released from 
wartime service for a disability adjudged service connected 
(without applying presumptive provisions of law), or at the 
time of discharge had a service-connected disability, shown 
by official service records, which in medical judgment would 
have justified a discharge for disability.  See 38 C.F.R. § 
3.3(a)(3) (2007).

In the present case, the Board finds that the veteran's claim 
for non-service-connected pension benefits must be denied as 
a matter of law.  The evidence clearly shows that he served 
on active duty from April 12, 1972, to May 24, 1972-a period 
less than 90 days.  As is apparent from the length of 
service, the veteran does not meet the 90-day requirement.  
Consequently, the veteran may be found eligible for pension 
because of wartime service only if he was discharged or 
released from wartime service for a disability adjudged 
service connected (without applying presumptive provisions of 
law), or at the time of discharge had a service-connected 
disability, shown by official service records, which in 
medical judgment would have justified a discharge for 
disability.  38 C.F.R. § 3.3(a)(3).

As noted above, the veteran was not discharged or released 
from service for a disability adjudged service connected.  
His inability to learn, which was the sole basis of the 
discharge, was found at the time of discharge to have existed 
prior to service and was not aggravated thereby.  
Additionally, he did not have at the time of discharge a 
service-connected disability, shown by official service 
records, which in medical judgment would have justified a 
discharge for disability.  The only debility shown by 
official service records was his substandard academic ability 
and learning potential.  Thus, the veteran is not eligible 
for non-service-connected pension benefits, and his appeal 
must be denied.  

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007)).  
The VA General Counsel has held that the notice and duty to 
assist provisions of the VCAA are inapplicable where, as 
here, undisputed facts render a claimant ineligible for the 
benefit claimed and further factual development could not 
lead to an award.  VAOPGCPREC 5-2004 (June 23, 2004); 
VAOPGCPREC 
2-2004 (March 9, 2004).


ORDER

The veteran is not eligible for non-service-connected pension 
benefits; the appeal is denied.


REMAND

As noted in the Introduction above, in a February 2006 rating 
decision, the RO denied the veteran's claim for service 
connection for mental disability.  The following month, the 
veteran filed an NOD with the denial of his claim.

Here, the next step in the appellate process is for the RO to 
issue the veteran an SOC summarizing the evidence relevant to 
the claim, the applicable legal authority, and the reasons 
that the RO relied upon in making its determination.  See 38 
C.F.R. § 19.29 (2007); Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999); Holland v Gober, 10 Vet. App. 433, 436 (1997).  
Consequently, the claim for service connection for mental 
disability must be remanded to the RO for the issuance of an 
SOC.  The Board emphasizes, however, that to obtain appellate 
review of any issue not currently in appellate status, a 
substantive appeal must be filed after an SOC is issued by 
the RO.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.200, 20.201, 20.202 (2007).

In view of the foregoing, the case is REMANDED for the 
following action:

The RO should issue to the veteran an 
SOC addressing the claim for service 
connection for mental disability.  
Along with the SOC, the RO must furnish 
to the veteran a VA Form 9 (Appeal to 
Board of Veterans' Appeals) and afford 
him time to perfect an appeal of this 
issue.  (The veteran is hereby reminded 
that appellate consideration of this 
claim may be obtained only if a timely 
appeal is perfected.)  If, and only if, 
the veteran files a timely appeal, this 
issue should be returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


